DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive.  Applicant argues that under the amended limitations that the angle of attack may vary along the length of the blade the profile of the camber line does not, and that distinguishes over the art of the prior rejection.  The Examiner respectfully disagrees.  As set forth in the instant Specifications in [0021], the camber line is a curve that joins the leading edge and trailing edge in a particular plane of a blade.  In [0022] angle of attack is described as “the angle formed between the tangent to the camber line at the leading edge of the airfoil and the axis of the wheel when the vane is mounted on a vane wheel.”  The axis of the wheel is not changing so in order to change the angle of attack the leading edge needs to be changed, to create a new angle.  If the leading edge location is changed to vary the angle of attack then the camber line associated with that particular plane of the leading edge will have to change as well.  The camber line may have the same shape/profile from one plane to the next, and that the profile is just rotated to adjust for the new angle of attack.  That appears to be what Applicant is arguing and also what Applicant intends for the amendments to represent, but this is not what is reflected in the claim language.  Applicant’s amendments describe an inherent feature of a blade that has an undulating leading edge.  In that an angle of attack curve is described by the variation of the angle of attack of the camber line, .  
Furthermore, if the claims reflected Applicant’s arguments then claim 1 would be indefinite, since the amended limitations would conflict with earlier parts of the claim.  The leading edge undulations from the first part of the claim and as shown in Fig 4, change the axial distance of the leading edge.  If the location of the leading edge is changed then the chamber line has to also be changed, since it is in part defined by the leading edge.  That change would go against the arguments that Applicant is not varying the profile/shape of the camber line.
Applicant further argues that that it would be impossible to have the angle of attack variations because Jones (US 2018/0023403) uses a coupon for the leading edge, and that would prevent a smooth transition from the coupon to the rest of the blade, and that the configuration would prevent the undulations where the angle of attack varies but the camber line does not.  The Examiner respectfully disagrees.  As discussed above when the angle of attack is changed then the camber line is changed as well, it appears that Applicant wants to hold the shape/profile of the camber line constant and just rotate the camber line to adjust for the angle of attack.  That is not what the claimed limitations have though. Further there is nothing in Jones to suggest that varying the angle of attack of the leading edge would mean that the coupon could not be smoothly attached to the rest of the blade.  To change the angle of attack the leading edge just needs to be adjusted to one side or the other in the circumferential direction, it does not require that the entire profile of the airfoil be rotated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0023403) in view of Wood (US 9249666).
Regarding claim 1, Jones teaches a vane (Figs 32, 33) configured to be placed with a plurality of identical vanes so as to form a vane wheel for an aeroengine (Fig 2, [0037-39]), the vane comprising a root (Figs 32, 33) and a tip (Figs 32, 33) at its ends, the vane wheel defining an axis (Fig 2), the vane comprising an airfoil (612) presenting a leading edge (614) and a trailing edge (616), the a leading-edge curve describing the shape of the leading edge (Figs 32, 33) of the airfoil in a view perpendicular to the airfoil (Fig 33) presenting at least one leading- edge undulation (632), said at least one leading-edge undulation extending over less than 30% of the a length of the airfoil from the an airfoil root (Figs 32, 33) and at least one leading-edge undulation extending from the an airfoil tip over less than 30% of the length of the airfoil (Figs 32, 33), the leading-
Jones does not explicitly set forth an angle-of-attack curve describing a variation of the angle of attack of the camber line along the airfoil presents at least one angle-of-attack undulation extending over less than one third of the length of the airfoil from the airfoil root, and the angle-of-attack curve presenting at least one angle-of-attack undulation extending from the airfoil tip over less than one-third of the length of the airfoil.
Wood teaches an angle-of-attack curve (Fig 8, Col 8 lines 22-52) describing a variation of the angle of attack of the camber line along the airfoil presents at least one angle-of-attack undulation (Col 8 lines 22-52, the camber line must change as the angle of attack changes), to reduce noise and aeromechanical loading reduction (Col 8, lines 36-37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones with the teachings of Wood to have an angle-of-attack curve describing a variation of the angle of attack of the camber line along the airfoil presents at least one angle-of-attack undulation, to reduce noise and aeromechanical loading reduction.
Jones in view of Wood teaches the at least one angle-of-attack undulation (as taught by Wood Col 8, lines 22-52) extending over less than one third of the length of 
Regarding claim 2, Jones in view of Wood teaches the leading edge curve presents two or three leading edge undulations (Jones – Figs 32 33; Wood - Fig 4, Col 8 lines 22-52) extending from the airfoil root over less than one-third of the length of the airfoil (Jones – Figs 32, 33), and/or two or three leading edge undulations (Jones – Figs 32 33; Wood - Fig 4, Col 8 lines 22-52) extending from the airfoil tip over less than one-third of the length (H) of the airfoil (Jones – Figs 32, 33).
Regarding claim 3, Jones in view of Wood teaches the angle-of- attack curve presents two or three angle-of-attack undulations (Jones – Figs 32 33; Wood - Fig 4, Col 8 lines 22-52) extending from the airfoil root over less than one-third of the length of the airfoil (Jones – Figs 32, 33), and/or two or three angle-of-attack (Jones – Figs 32 33; Wood - Fig 4, Col 8 lines 22-52) undulations extending from the airfoil tip over less than one-third of the length (H) of the airfoil (Jones – Figs 32, 33).
Regarding claim 4, Jones in view of Wood teaches an undulation being a curve portion (Wood – Fig 4, 112) situated between two minimums (Wood – Fig 4, 110) and including a single maximum (Wood – Fig 4, 112), at least one maximum of an undulation of the leading-edge (Wood – Fig 4, 112) curve lies closer in the longitudinal direction of the airfoil, to a minimum of the angle-of-attack curve than a maximum of an angle-of- attack undulation (Wood – Figs 4 and 8, a maximum of the leading edge a minimum of the angle of attack curve than a maximum of the angle of attack undulation, even if not necessarily the one adjacent to it).
Regarding claim 6, Jones in view of Wood teaches a vane wheel (Jones – Figs 2 and 3) comprising a plurality of vanes according to claim 1 (see rejection above).  
Allowable Subject Matter
Claims 5, and 7-14 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Ninh H. Nguyen/Primary Examiner, Art Unit 3745